Citation Nr: 1010287	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation greater than 70 percent 
prior to December 14, 1999 for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1968 and from September 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision that, pursuant to a 
March 2007 Board decision, granted an earlier effective date 
for the grant of service connection for PTSD, effective from 
June 11, 1986, and assigned a 70 percent rating, effective 
from June 11, 1986 to December 14, 1999.  

The Veteran had a local hearing before an RO hearing officer 
in June 2008.  A transcript of that proceeding has been 
associated with the claims file.


FINDING OF FACT

Throughout the appellate time period, the Veteran's PTSD was 
manifested by symptoms such as trouble sleeping, nightmares, 
cold sweats, depression, guilt, sadness, sudden crying, 
relationship problems, inner anger and hostility, 
nervousness, anxiety, periodic difficulty concentrating, 
suicidal ideation, and some employment difficulties, all 
resulting in some deficiencies, but less than total social 
and occupational impairment. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent 
for PTSD prior to December 14, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.131, 
4.132, Diagnostic Codes (DCs) 9400-9410 (in effect prior to 
February 3, 1988); 38 C.F.R. § 4.132, DC 9411 (effective 
February 3, 1988); 38 C.F.R. § 4.130, DC 9411 (effective 
November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

In addition, the Board notes that the current claim arose 
from the Veteran's claim for an earlier effective date for 
his service-connected PTSD, to include whether a prior rating 
decision was the product of clear and unmistakable error 
(CUE).  Since the CUE claim did not require VCAA notice and 
the current claim for a higher initial rating is considered a 
"downstream" issue, a specific VCAA notice letter 
addressing requirements under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 was not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  Moreover, the Federal 
Circuit has held that 38 U.S.C. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate a claim upon receipt of a notice of 
disagreement with the initial evaluation assigned by a RO for 
a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, VCAA 
letters dated in September 2007 and May 2008 satisfied most 
of the above listed notice requirements.  Specifically, the 
September 2007 notice letter notified the Veteran as to the 
lack of treatment records or other objective evidence as to 
his PTSD symptomatology between March 1987 and December 1999 
currently of record.  Moreover, the May 2008 notice letter 
discussed how the VA determines disability ratings.  In 
addition, it is clear from the statements of the Veteran and 
his representative that they understood how to substantiate 
the claim on appeal.  Thus, any error in the content or 
timing of notice is nonprejudicial. 
 
The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  As noted, the Veteran testified before 
the RO in June 2008, but chose not to testify before the 
Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained, to 
the extent possible, and are associated with the Veteran's 
claims file; the Veteran does not contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.   
 
 As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

As noted above, a March 2007 rating decision granted an 
earlier effective date for the Veteran's service-connected 
PTSD and assigned a 70 percent rating from June 11, 1986 to 
December 14, 1999.  The Veteran claims the rating does not 
accurately depict the severity of his condition during this 
time period.  

The RO has listed the Veteran's service-connected PTSD as 
being rated under DC 9411 prior to December 14, 1999.  Twice 
during the time frame of this appeal, effective February 3, 
1988, and then again effective November 7, 1996, VA has 
revised the criteria for diagnosing and evaluating mental 
disorders, including PTSD.  The Board will evaluate the 
Veteran's claim under all three sets of schedular criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions 
specifically prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the Veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable DCs at 38 C.F.R. §§  4.130 and 
4.132 to the period on or after the effective dates of the 
new regulations.  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2009) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
Veteran's claim.  The February 2008 statement of the case 
considered the criteria prior to and after the February 2, 
1988 regulation change, as well as after the November 7, 1996 
regulation change.  Both prior rating criteria as well as the 
new rating criteria were provided to the Veteran and his 
representative in this document.  Therefore, there is no 
prejudice to the Veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

As noted, the Veteran's PTSD has been rated at 70 percent 
prior to December 14, 1999, under the current DC 9411.  
Initially, the Board notes that PTSD was added to VA's rating 
schedule on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  
38 C.F.R. § 4.132, DC 9400, as in effect prior to February 3, 
1988, provided for a noncompensable rating if there were 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  See 38 C.F.R. § 4.132, DCs 9400 through 
9406 (1965).  A 10 percent rating was assigned when emotional 
tension or other evidence of anxiety were productive of 
moderate social and industrial impairment.  A 30 percent 
rating was assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  A 50 percent rating was assigned when ability to 
establish or maintain effective or favorable relationships 
with people is substantially impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  A 70 percent rating was assigned when 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment.  A 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; when the individual had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual was demonstrably unable to obtain or retain 
employment. 
 
Note (1) to the General Rating Formula for Psychoneurotic 
Disorders as in effect prior to November 7, 1996, provided 
that social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but was of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132 (1995). 
 
Effective February 3, 1988, the schedular criteria to rate 
psychiatric disorders was revised.  See 38 C.F.R. § 4.132, 
DCs 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 
1988).  A 10 percent rating was assigned when there was less 
than the criteria for a 30 percent disability rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the Veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the Veteran's ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, DC 9411 (1988). 
 
The terms "considerable" and "severe" in 38 C.F.R. § 4.132 
were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 
301, 303 (1993).  VA's Office of General Counsel issued a 
precedent opinion concluding that "considerable" was to be 
construed as "rather large in extent or degree."  See 
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "considerable."  See 38 U.S.C.A. § 7104(c).

Under the current criteria, effective from November 7, 1996, 
the General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology does not warrant 
an evaluation greater than the currently assigned 70 percent 
rating prior to December 14, 1999.

The claims file indicates that the Veteran was hospitalized 
twice in June 1986.  In July 1986, the Veteran received a 
psychiatric evaluation to evaluate the propriety of his 
continued admission.  At that time, the examiner diagnosed 
adjustment disorder with mixed emotional features.  The 
Veteran reported that his current suicidal ideation was due 
to marital and family conflicts, specifically that his girl 
friend had recently left him to return to her husband and 
children.  The Veteran also expressed confusion regarding 
whether he should leave his current wife or stay to help 
raise the children.  The examiner noted that the Veteran's 
eyes were red from crying, there was no overt psychomotor 
agitation and his behavior was cooperative.  The Veteran's 
speech was of normal pace and had a sad mood and flat affect.  
The Veteran denied current suicide plans and was oriented 
times three, with intact judgment and cognition.  There was 
no evidence of hallucinations or delusions.  The examiner 
noted past treatment for depression following the Veteran's 
return from Vietnam in 1968.  One day after his second 
admission, the Veteran reported being less anxious.  Two days 
later, he requested afternoon off ward passes to look for 
employment.  The Veteran spent increasingly less time on the 
unit and requested discharge nine days after admission, 
stating that he believed his depressive crisis was over.  On 
discharge the Veteran's condition was stable and his mood and 
affect had normalized.  The Veteran was given no medications 
for continued use at discharge.

The Veteran was afforded a VA examination in December 1986, 
where he reported nightmares, cold sweats, depression, guilt, 
sadness, sudden crying when recalling Vietnam or talking 
about his feelings regarding Vietnam, inability to hold or 
keep a relationship due to inner anger and hostility, 
nervousness, anxiety, and periodic difficulty concentrating.  
The Veteran reported working for the Social Development 
Commission since November 1986.  The Veteran noted weekly 
nightmares and trouble sleeping, as well as trouble talking 
about Vietnam, which might have contributed to his separation 
from his wife.  The Veteran noted that his recreation 
included attending a Catholic singles group.  On examination, 
the Veteran appeared alert and oriented times three, with 
appropriate grooming.  The Veteran was cooperative and well-
spoken, with subdued affect and appeared sad.  The Veteran 
denied hallucinations, delusions, and paranoid thoughts.  The 
Veteran admitted to suicidal ideation, but no plans or 
intent.  The examiner diagnosed PTSD, moderate to severe.

The Veteran was afforded another VA examination in March 
1987, where he reported nightmares, flashbacks, screams, 
jumpiness, and edginess at sudden loud noises, trouble 
sleeping, irritability, fatigue, depression, shakes, cold 
sweats, outburst of anger and hostility, feelings of 
alienation and worthlessness, guilt feelings, and feelings of 
self-destruction.  The Veteran was afforded a special 
psychiatric evaluation later in March 1987.  At that time, 
the Veteran reported being employed full time with a 
government agency.  He noted trouble sleeping, due to fear of 
bad dreams.  He reported nightmares three times per week and 
waking up in a sweat with feelings of loss.  The Veteran 
noted feelings of paralysis, fatigue, irritability, and 
anger.  The Veteran attributed these feelings to Vietnam and 
blamed his failed marriage on these changes.  He read and 
attended Catholic singles dances for recreation.  He reported 
two incidents of suicidal thoughts in 1986, at the times of 
his admittance to a VA psychiatric facility.  On examination, 
the Veteran was appropriately groomed, oriented, and capable 
of concentration, calculation, and abstraction.  He also 
showed sudden emotion with frequent crying.  He had adequate 
judgment, without suicidal ideation at present.  The examiner 
confirmed and continued the prior diagnosis of PTSD.  

In December 1987 and March 1988, the Veteran was provided 
notes from his treating doctors excusing him from work due to 
stress.  A March 1988 letter noted the Veteran was receiving 
ongoing treatment for PTSD.  In February 1995, the Veteran 
reported that he was feeling well overall.  In March 1996, 
the Veteran reported night sweats, but these were attributed 
to non-psychiatric bases.  On December 14, 1999, the Veteran 
was afforded a psychological evaluation, based on which he 
was subsequently granted a 100 percent rating for PTSD from 
that date and which period is not on appeal.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 70 percent disability rating prior to December 
14, 1999, under all potentially applicable iterations of DCs 
9400 to 9411.  See 38 C.F.R. § 4.7.  As explained in more 
detail above, the symptoms throughout the time period on 
appeal are substantially consistent.  For this reason, staged 
ratings are not applicable.  See Fenderson, supra.  

Throughout the appellate time period, the Veteran's PTSD was 
manifested by symptoms such as trouble sleeping, nightmares, 
cold sweats, depression, guilt, sadness, sudden crying, 
relationship problems, inner anger and hostility, 
nervousness, anxiety, concentration problems, and suicidal 
ideation.  The Veteran also reported occupational 
difficulties; specifically, problems retaining employment.

The Veteran, however, manifested few symptoms associated with 
a 100 percent rating under any of the applicable rating 
criteria.  The applicable rating criteria prior to February 
3, 1988, required "virtual isolation" in the community; 
symptoms including confusion, panic, and explosions of 
aggressive energy; and that the Veteran was demonstrably 
unable to obtain or retain employment.  In this case, the 
Veteran was not virtually isolated from the community, as he 
attended Catholic singles dances and meetings, had a wife and 
girlfriend for some of the appellate period, and interacted 
with co-workers during most of the appellate time period.  
The Veteran did have some level of anxiety, but there is 
minimal evidence of confusion or explosions of energy.  The 
Veteran acknowledges that he was able to obtain employment 
during the entire appellate time period.  However, the 
Veteran argues that his eight different jobs in fourteen 
years demonstrates that he was not able to retain employment.  
The Board disagrees.  The Veteran acknowledges that he 
voluntarily left several of these positions, on multiple 
occasions because he had already secured another position.  
In addition, several of the jobs during this time period were 
temporary seasonal positions, with no expectation of 
permanent employment.  Moreover, save for a period of 
unemployment while attending graduate school, the Veteran 
never was unemployed for more than one (1) or two (2) 
consecutive months.  As such, the preponderance of the 
evidence is against finding that the Veteran was unable to 
obtain or retain employment during the appellate time period.

The rating criteria effective February 3, 1988, did not 
fundamentally change the requirements with respect to a 100 
percent evaluation.  For the appellate time period after 
February 3, 1988, all the Veteran's jobs lasted for more than 
one (1) year, including one that lasted nearly four (4) 
years.  As noted above, in March 1988 the Veteran received a 
doctor's note excusing him from work for several days due to 
stress.  While the Board sympathizes with the Veteran's 
difficulties with respect to PTSD symptomatology during this 
time period and the resulting difficulties he experienced in 
employment, the preponderance of the evidence is against 
finding that the Veteran's PTSD symptomatology adversely 
affected his ability to obtain or retain employment.  

In addition, with respect to the rating criteria effective 
after November 7, 1996, from that date the Veteran manifested 
few symptoms associated with total social and occupational 
impairment, such as impaired thought processes or 
communication, persistent danger of hurting himself or 
others, delusions or hallucinations, inappropriate behavior, 
deficient personal hygiene, disorientation or memory loss.  
More importantly, the Veteran did not have total social and 
occupational impairment between November 6, 1996 and December 
14, 1999.  The Veteran did have significant deficiencies in 
these areas, but that is contemplated in ratings lower than 
100 percent.  The Board notes the Veteran was engaged and 
later married during the appellate time period.  Moreover, as 
discussed in detail above, the Veteran had near continuous 
full time employment during this time period. 
 
In summary, for the reasons and bases set forth above, the 
Board concludes that a rating higher than 70 percent under 
any of the applicable rating criteria and during any portion 
of the appellate time period is not warranted.  See 
Fenderson, supra.
 
Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show regular 
periods of hospitalization.  Indeed, the record reflects that 
the Veteran was hospitalized twice immediately before the 
applicable appellate period, but that since June 1986 there 
is no evidence, nor does the Veteran assert, that he has been 
hospitalized for his PTSD.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disabilities.  The Board acknowledges the Veteran 
reported trouble retaining employment during this period and 
indicated that he was terminated from four (4) jobs during 
this time period.  However, as discussed above, the Veteran 
worked full time for nearly the entire appellate time period, 
save for a period attending graduate school.  There are two 
(2) doctor's notes from December 1987 and March 1988 excusing 
the Veteran from work for several days due to stress.  The 
Veteran also reported problems with stress during his 
employment and that the pressures of the job eventually 
forced him to voluntarily resign or caused his termination.  
Nevertheless, to the extent the Veteran had problems with 
anxiety and stress in employment during this time period, the 
70 percent rating currently assigned is indicative of a 
significant degree of industrial incapacity, and, as noted, 
the Veteran was able to remain employed full time for nearly 
the entire appellate time period.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for total 
disability based on individual unemployability (TDIU) is part 
of an increased rating claim when such claim is raised by the 
record.  However, in this case, the Board observes that a 
claim for TDIU has not been raised by the record.  The Board 
notes that the issue was discussed during the Veteran's June 
2008 RO hearing, but based on discussion with the RO 
representative at the hearing the Veteran and his 
representative specifically chose not to pursue the claim.  
Furthermore, as discussed above, the Board observes that the 
Veteran did not have a period of more than one (1) or two (2) 
consecutive months without full time employment during the 
appellate time period.  


ORDER

Entitlement to an initial evaluation greater than 70 percent 
prior to December 14, 1999 for posttraumatic stress disorder 
(PTSD) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


